Continental Shoe Manufacturing Co., Inc. v. Commissioner. Lewis Fisher v. Commissioner.Continental Shoe Mfg. Co. v. CommissionerDocket Nos. 94236, 94247.United States Tax Court1943 Tax Ct. Memo LEXIS 86; 2 T.C.M. (CCH) 913; T.C.M. (RIA) 43452; October 13, 1943*86  James C. Maddox, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined deficiencies and additions for fraud as follows: Continental Shoe Mfg. Co., Inc.Income taxYearDeficiency50% for fraud1930$ 519.53$ 259.771931144.7572.381932$3,204.20$1,602.1019332,467.541,233.771934467.14233.571935706.17353.09Excess profits taxYearDeficiency1933$ 730.01$ 365.451934160.8784.94193565.7632.88Lewis FisherIncome taxYearDeficiency50% for fraud1930$ 151.49$ 75.751931190.8595.4219323,014.551,507.2819331,973.55986.781934356.64178.321935534.64267.32There was no appearance for the petitioners when the cases were called and the record contains no evidence that the deficiencies determined by the Commissioner are incorrect. Therefore, the deficiencies are redetermined in the amounts determined by the Commissioner. The respondent offered evidence which shows conclusively that all deficiencies for 1930, 1931, 1932 and 1933 are due in part to fraud with intent to evade tax. He defaulted in his burden of proof as to fraud for 1934 and 1935 because of the*87  unavailability of his witness. The following facts are found: The petitioners filed returns for the years here in question with the Collector of Internal Revenue for the First District of New York. A part of each deficiency involved herein for the years 1930, 1931, 1932 and 1933 is due to fraud with intent to evade tax. Decisions will be entered for the respondent as to all deficiencies and as to the 50 per cent additions for fraud for the years 1930, 1931, 1932, and 1933.